Name: Commission Delegated Regulation (EU) 2017/1227 of 20 March 2017 on the conditions for classification, without testing, of glued laminated timber products covered by the harmonised standard EN 14080 and structural finger jointed solid timber products covered by the harmonised standard EN 15497 with regard to their reaction to fire and amending Decision 2005/610/EC (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  consumption;  environmental policy;  wood industry
 Date Published: nan

 8.7.2017 EN Official Journal of the European Union L 177/1 COMMISSION DELEGATED REGULATION (EU) 2017/1227 of 20 March 2017 on the conditions for classification, without testing, of glued laminated timber products covered by the harmonised standard EN 14080 and structural finger jointed solid timber products covered by the harmonised standard EN 15497 with regard to their reaction to fire and amending Decision 2005/610/EC (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(5) thereof, Whereas: (1) A system for classifying the performance of construction products with regard to their reaction to fire was adopted in Commission Delegated Regulation (EU) 2016/364 (2). Glued laminated timber products and structural finger jointed solid timber products are among the construction products to which that Delegated Regulation applies. (2) Commission Decision 2005/610/EC (3) established classes of the reaction to fire performance for glued laminated timber products covered by the harmonised standard EN 14080 in Table 1 of the Annex to that Decision. However, further testing of these products has justified the adjustment of the conditions set out in that Decision for these products. (3) Tests have shown glued laminated timber products covered by the harmonised standard EN 14080 and structural finger jointed solid timber products covered by the harmonised standard EN 15497 to have a stable and predictable performance concerning reaction to fire provided that they meet certain conditions regarding the minimum mean density of the wood and the minimum mean thickness of the product. (4) Glued laminated timber products covered by the harmonised standard EN 14080 and structural finger jointed solid timber products covered by the harmonised standard EN 15497 should therefore be deemed to satisfy a certain class of performance for reaction to fire established in Delegated Regulation (EU) 2016/364 on those conditions without further testing being required. (5) For the sake of legal certainty, Table 1 of the Annex to Decision 2005/610/EC should be deleted and the Annex to this Regulation should be applied instead for glued laminated timber products covered by the harmonised standard EN 14080, HAS ADOPTED THIS REGULATION: Article 1 Glued laminated timber products covered by the harmonised standard EN 14080 and structural finger jointed solid timber products covered by the harmonised standard EN 15497 which fulfil the conditions set out in the Annex shall be deemed to satisfy the classes of performance indicated in the Annex without testing. Article 2 Table 1 of the Annex to Decision 2005/610/EC is deleted. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Delegated Regulation (EU) 2016/364 of 1 July 2015 on the classification of the reaction to fire performance of construction products pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (OJ L 68, 15.3.2016, p. 4). (3) Commission Decision 2005/610/EC of 9 August 2005 establishing the classes of reaction-to-fire performance of certain construction products (OJ L 208, 11.8.2005, p. 21). ANNEX Products (1) Minimum mean density (2) (in kg/m3) Minimum overall thickness (in mm) Class (3) Glued laminated timber products covered by the harmonised standard EN 14080 and structural finger jointed solid timber products covered by the harmonised standard EN 15497 380 22 D-s2, d0 (1) Applies to all species and glues covered by the product standards. (2) Conditioned in accordance with standard EN 13238. (3) Class as set out in Table 1 of the Annex to Delegated Regulation (EU) 2016/364.